
	
		II
		111th CONGRESS
		2d Session
		S. 3795
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Carper (for himself,
			 Mr. Bayh, and Mrs. Boxer) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  tax gap, and for other purposes.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Taxpayer Advocacy and
			 Government Accountability Promotion Act of 2010  or the
			 TAX GAP Act of
			 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title,
				etc.
					TITLE I—Improved information reporting
					Sec. 101. Automatic reporting on certain government payments
				for property and services.
					Sec. 102. Improved reporting by sole proprietors.
					Sec. 103. Information reporting for rental property expense
				payments.
					Sec. 104. Additional information on returns relating to
				mortgage interest.
					Sec. 105. Requirements for withholding with respect to payments
				to contractors.
					Sec. 106. Information reporting on bank accounts.
					Sec. 107. Electronic filing requirements and clarification of
				role of paid preparers.
					Sec. 108. Impact assessment of Internal Revenue Service
				capabilities to utilize information reporting.
					TITLE II—Tax payments by government contractors
					Sec. 201. Application of continuous levy to tax liabilities of
				certain Federal contractors.
					Sec. 202. Continuous levy on payments to Medicaid providers and
				suppliers.
					Sec. 203. Application of levy to payments to Federal vendors
				relating to property.
					Sec. 204. Authorization for Financial Management Service
				retention of transaction fees from levied amounts.
					TITLE III—Taxpayer fairness and protection
					Sec. 301. Taxpayer assistance and tax simplification
				report.
					Sec. 302. De minimis apology payments pilot
				program.
					TITLE IV—Clarification of penalties and liabilities
					Sec. 401. Increase in information return penalties.
					Sec. 402. Elimination of restriction on offsetting refunds from
				former residents.
					Sec. 403. Study and report on tax penalties.
					TITLE V—Understanding the tax gap
					Sec. 501. Tax gap strategy and reports.
					Sec. 502. Studies on the impact of tax gap
				legislation.
					Sec. 503. Reports on worker misclassification.
				
			IImproved
			 information reporting
			101.Automatic
			 reporting on certain government payments for property and services
				(a)In
			 generalSection 6041, as amended by section 9006 of the Patient
			 Protection and Affordable Care Act, is amended by redesignating subsection (i)
			 as subsection (j) and by inserting after subsection (h) the following new
			 subsection:
					
						(i)Applications to
				governmental unitsFor purposes of this section—
							(1)Treated as
				personsThe term person includes any governmental
				unit (and any agency or instrumentality thereof).
							(2)Special
				rulesIn the case of any payment by a governmental entity or any
				agency or instrumentality thereof—
								(A)subsection (a)
				shall be applied without regard to the trade or business requirement contained
				therein, and
								(B)any return under
				this section shall be made by the officer or employee having control of the
				payment or appropriately designated for the purpose of making such
				return.
								(3)ExceptionsThis
				subsection shall not apply to such payments as the Secretary may specify in
				regulations prescribed after the date of the enactment of this subsection. Such
				regulations may include—
								(A)payments of
				interest,
								(B)payments for real
				property,
								(C)payments to
				entities exempt from tax or foreign governments,
								(D)intergovernmental
				payments,
								(E)payments made
				pursuant to classified or confidential contracts, including contracts described
				in section 6050M(e)(3) with respect to which the requirements of section
				6050M(e)(2) are met, and
								(F)any other payment
				with respect to which reporting is required under another provision of this
				title.
								.
				(b)Conforming
			 amendments to returns by governments regarding payments of remuneration for
			 services and direct sales to corporationsParagraph (3) of
			 section 6041A(d) is amended—
					(1)by striking
			 by federal executive
			 agencies in the heading,
					(2)by striking
			 by any Federal executive agency (as defined in section 6050M(b))
			 in subparagraph (A) and inserting by any governmental entity or any
			 agency or instrumentality thereof, and
					(3)by inserting
			 classified or confidential contracts, including after
			 services under in subparagraph (B)(i).
					(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2011.
				102.Improved
			 reporting by sole proprietors
				(a)Revision of
			 Schedule CNot later than December 31, 2011, the Secretary of the
			 Treasury shall revise Schedule C to require that taxpayers engaged in a trade
			 or business provide the information required under this subsection.
					(1)Additional
			 gross receipts informationWith respect to the gross receipts of
			 the taxpayer from any trade or business, Schedule C shall require the taxpayer
			 to provide the following:
						(A)The total of
			 amount of gross receipts or sales reported to the taxpayer through payee
			 statements (as defined in section 6724(d)(2) of the Internal Revenue Code of
			 1986) and the number of such payee statements received by the taxpayer.
						(B)The total of
			 amount of gross receipts or sales not included under subparagraph (A).
						(2)Additional
			 expense informationWith respect to payments made by the taxpayer
			 in connection with any trade or business, Schedule C shall require the taxpayer
			 to provide the following:
						(A)The total of
			 amounts reported by the taxpayer through payee statements (as so
			 defined).
						(B)The number of
			 payee statements (as so defined) furnished by the taxpayer.
						(C)Such other
			 information as required by the Secretary with respect to payments in connection
			 with—
							(i)goods, and
							(ii)services.
							(3)PerjurySchedule
			 C shall require the taxpayer to declare, under penalties of perjury, that the
			 taxpayer filed all information returns required under section 6041 of the
			 Internal Revenue Code of 1986 with respect to payments in the course of a trade
			 or business made during the taxable year.
					(b)Report on
			 improving voluntary compliance by sole proprietors
					(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Secretary of the Treasury shall submit to Congress a report
			 setting forth recommendations on—
						(A)whether the
			 Internal Revenue Service should provide additional assistance to first-time
			 Schedule C filers by means of regular communications, a small business hotline,
			 a published resource guide, or automatic or computer-generated
			 soft notices,
						(B)ways in which the
			 Internal Revenue Service can work with small businesses, trade representatives,
			 tax preparation software firms, and paid preparer representatives to determine
			 whether and how specific changes to existing education and guidance would help
			 those filing the Schedule C,
						(C)ways to clarify
			 the instructions for Schedule C to indicate that information returns may be
			 required to be filed by sole proprietors who deduct expenses for wages, fees,
			 and commissions,
						(D)suggested changes
			 to the Internal Revenue Service's electronic and computer-based system for
			 filing information returns to accommodate those filing information returns on
			 payments made to sole proprietors, including whether the Internal Revenue
			 Service should develop an Internet-based system for filing information
			 returns,
						(E)identification
			 and analysis of the best practices that are utilized by States and by foreign
			 governments with respect to encouraging voluntary tax compliance by sole
			 proprietors, and ways these best practices may be adopted by the Internal
			 Revenue Service,
						(F)methods to reduce
			 the information gap between sole proprietors and the Internal Revenue
			 Service,
						(G)whether, in the
			 case of tax returns containing income from a trade or business, the inclusion
			 of a checkbox or other indicator indicating whether the taxpayer had a
			 1099–MISC filing requirement would affect voluntary compliance by taxpayers,
			 and
						(H)such other
			 improvements with respect to improving voluntary compliance by sole proprietors
			 as the Secretary determines is appropriate.
						(2)Use of
			 dataThe recommendations submitted in the report under paragraph
			 (1) shall, wherever possible, be based on empirical data, agency-conducted
			 tests, and quantitative evidence.
					103.Information
			 reporting for rental property expense payments
				(a)In
			 generalSection 6041, as amended by section 101, is amended by
			 redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k),
			 respectively, and by inserting after subsection (g) the following new
			 subsection:
					
						(h)Treatment of
				rental property expense payments
							(1)In
				generalSolely for purposes of subsection (a) and except as
				provided in paragraph (2), a person receiving rental income from real estate
				shall be considered to be engaged in a trade or business of renting
				property.
							(2)ExceptionsParagraph
				(1) shall not apply to—
								(A)any individual,
				including any individual who is an active member of the uniformed services, if
				substantially all rental income is derived from renting the principal residence
				(within the meaning of section 121) of such individual on a temporary
				basis,
								(B)any individual
				who receives rental income of not more than the minimal amount, as determined
				under regulations prescribed by the Secretary, and
								(C)any other
				individual for whom the requirements of this section would cause hardship, as
				determined by the
				Secretary.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to payments
			 made after December 31, 2011.
				104.Additional
			 information on returns relating to mortgage interest
				(a)In
			 generalParagraph (2) of section 6050H(b) is amended by striking
			 and at the end of subparagraph (C), by redesignating
			 subparagraph (D) as subparagraph (G), and by inserting after subparagraph (C)
			 the following new subparagraphs:
					
						(D)the unpaid
				balance with respect to such mortgage,
						(E)the address of
				the property securing such mortgage, and
						(F)information with
				respect to whether the mortgage is a refinancing that occurred in such calendar
				year.
						.
				(b)Payee
			 statementsSubsection (d) of section 6050H is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)the information
				required to be included on the return under subparagraphs (D), (E), and (F) of
				subsection
				(b)(2).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 and statements the due date for which (determined without regard for
			 extensions) is after December 31, 2011.
				105.Requirements
			 for withholding with respect to payments to contractors
				(a)In
			 general
					(1)RequirementParagraph
			 (1) of section 3406(a) is amended by striking or at the end of
			 subparagraph (C), by inserting or at the end of subparagraph
			 (D), and by inserting after subparagraph (D) the following new
			 subparagraph:
						
							(E)the Secretary has
				not provided verification to the payor that the TIN furnished by the payee is
				correct,
							.
					(2)Application
			 only to certain transactionsSubsection (a) of section 3406 is
			 amended by adding at the end the following new paragraph:
						
							(3)Subparagraph
				(E) of paragraph
				(1) applies only to certain other reportable
				paymentsSubparagraph (E) of paragraph (1) shall only apply to
				other reportable payments described in subparagraph (B) of subsection
				(b)(3).
							.
					(3)Period of
			 withholding
						(A)In
			 generalSection 3406(e) is amended by redesignating paragraph (5)
			 as paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
							
								(5)No matching
				TINIn any case in which the Secretary has not provided
				verification to the payor that the TIN furnished by the payee is correct
				pursuant to subsection (a)(1)(E), subsection (a) shall apply to such payment
				and any subsequent such payment made by the payor after the date such TIN was
				submitted to the Secretary for verification until the payee furnishes another
				TIN in the manner required and such TIN is verified by the Secretary as
				correct.
								.
						(B)Conforming
			 amendmentParagraph (2) of section 3406(e) is amended by
			 inserting pursuant to subsection (a)(1)(B), after is
			 incorrect.
						(b)Voluntary
			 withholdingSection 3402(p) is amended by redesignating paragraph
			 (3) as paragraph (4) and by inserting after paragraph (2) the following new
			 paragraph:
					
						(3)Certain
				payments to contractors
							(A)In
				generalIf, at the time of any specified payment to any person, a
				request by such person is in effect that such payment be subject to withholding
				under this chapter, the person making such payment shall deduct and withhold
				from such payment an amount equal to the rate in effect under such
				request.
							(B)Specified
				paymentFor purposes of this paragraph, the term specified
				payment means any payment described in subparagraph (A) or (B) of
				section 3406(b)(3).
							(C)RequestA
				request to subject a specified payment to withholding shall be made at such
				time and in such manner as the Secretary may by regulations prescribe, and
				shall specify a uniform percentage of withholding which is equal to any rate at
				which tax is imposed under subsection (a), (b), (c), or (d) of section 1, as
				appropriate,
							.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to payments made after December 31, 2011.
					(2)CertificationThe
			 amendments made by subsection (a) shall not take effect before the date on
			 which the Secretary of the Treasury has certified that there is a system in
			 place to provide notifications in an accurate and timely manner regarding the
			 verification of taxpayer identification numbers submitted pursuant to section
			 3406(a)(1)(E) of the Internal Revenue Code of 1986 (as added by subsection
			 (a)).
					106.Information
			 reporting on bank accounts
				(a)Elimination of
			 minimum interest requirement
					(1)In
			 generalSection 6049(a) is amended by striking aggregating
			 $10 or more each place it appears.
					(2)Conforming
			 amendmentsSubparagraph (C) of section 6049(d)(5) is
			 amended—
						(A)by striking
			 which involves the payment of $10 or more of interest,
			 and
						(B)by striking
			 in the case of
			 transactions involving $10 or more in the
			 heading.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 returns filed after December 31, 2011.
					(b)Reporting of
			 non-Interest bearing deposits
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6049 the following new section:
						
							6049A.Returns
				regarding non-interest bearing deposits
								(a)Requirement of
				reportingEvery person who holds a reportable deposit during any
				calendar year shall make a return according to the forms or regulations
				prescribed by the Secretary, setting forth the name and address of the person
				for whom such deposit was held.
								(b)Reportable
				depositFor purposes of this section—
									(1)In
				generalThe term reportable deposit means—
										(A)any amount on
				deposit with—
											(i)a person carrying
				on the banking business,
											(ii)a mutual savings
				bank, a savings and loan association, a building and loan association, a
				cooperative bank, a homestead association, a credit union, an industrial loan
				association or bank, or any similar organization,
											(iii)a broker (as
				defined in section 6045(c)), or
											(iv)any other person
				provided in regulations prescribed by the Secretary, or
											(B)to the extent
				provided by the Secretary in regulations, any amount held by an insurance
				company, an investment company (as defined in section 3 of the Investment
				Company Act of 1940), or held in other pooled funds or trusts.
										(2)ExceptionsSuch
				term shall not include—
										(A)any amount with
				respect to which a report is made under section 6049,
										(B)any amount on
				deposit with or held by a natural person,
										(C)except to the
				extent provided in regulations, any amount—
											(i)held with respect
				to a person described in section 6049(b)(4),
											(ii)with respect to
				which section 6049(b)(5) would apply if a payment were made with respect to
				such amount, or
											(iii)on deposit with
				or held by a person described in section 6049(b)(2)(C), or
											(D)any amount for
				which the Secretary determines there is already sufficient reporting.
										(c)Statements To
				be furnished to persons with respect to whom information is required
									(1)In
				generalEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return a written statement showing—
										(A)the name,
				address, and phone number of the information contact of the person required to
				make such return, and
										(B)the reportable
				account with respect to which such return was made.
										(2)Time and form
				of statementThe written statement under paragraph (1)—
										(A)shall be
				furnished at a time and in a manner similar to the time and manner that
				statements are required to be filed under section 6049(c)(2), and
										(B)shall be in such
				form as the Secretary may prescribe by regulations.
										(d)PersonFor
				purposes of this section, the term person includes any
				governmental unit and any agency or instrumentality thereof and any
				international organization and any agency or instrumentality
				thereof.
								.
					(2)Assessable
			 penalties
						(A)Failure to file
			 returnSubparagraph (B) of section 6724(d)(1) is amended by
			 striking or at the end of clause (xxii), by striking
			 and at the end of clause (xxiv) and inserting or,
			 and by inserting after clause (xxiv) the following new clause:
							
								(xxvi)section 6049A,
				and
								.
						(B)Failure to file
			 payee statementParagraph (2) of section 6724(d) is amended by
			 striking or at the end of subparagraph (FF), by striking the
			 period at the end of subparagraph (GG) and inserting , or and by
			 inserting after subparagraph (GG) the following new subparagraph:
							
								(HH)section
				6055(c).
								.
						(3)Clerical
			 amendmentThe table of section for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6049 the following new item:
						
							
								Sec. 6049A. Returns regarding non-interest bearing
				deposits.
							
							.
					(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 returns filed after December 31, 2011.
					107.Electronic
			 filing requirements and clarification of role of paid preparers
				(a)Lower threshold
			 for required electronic filing by paid preparers
					(1)In
			 generalSection 6011(e)(3)(B) is amended by striking
			 10 and inserting 5.
					(2)PenaltySection
			 6695 is amended by adding at the end the following new subsection:
						
							(h)Failure To file
				return on magnetic mediaAny person who is a tax return preparer
				with respect to any individual income tax return and who must file such return
				on magnetic media pursuant to the requirement of section 6011(e)(3) and fails
				to comply with the requirements of section 6011(e)(3) shall pay a penalty of
				$50 for such failure unless it is shown that such failure is due to reasonable
				cause and not due to willful neglect. The maximum penalty imposed under this
				subsection on any person with respect to individual income tax returns filed
				during any calendar year shall not exceed
				$25,000.
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 returns filed for taxable years beginning after December 31, 2010.
					(b)Proposal on
			 automated bar codingThe Secretary of the Treasury, in
			 consultation with the Commissioner of the Internal Revenue Service, shall
			 develop a proposal to require unique identifying numbers and bar codes, or such
			 other unique identifying system as the Secretary determines appropriate, with
			 respect to each version of software used for the purpose of preparing tax
			 returns.
				108.Impact
			 assessment of Internal Revenue Service capabilities to utilize information
			 reporting
				(a)Initial
			 assessment
					(1)In
			 generalThe Secretary of the Treasury shall conduct an impact
			 assessment to determine whether the Internal Revenue Service has the sufficient
			 resources, personnel, infrastructure, technology, and computer hardware and
			 software capacity to incorporate expanded information reporting.
					(2)Expanded
			 information reportingFor purposes of this section, the term
			 expanded information reporting includes—
						(A)all information
			 reporting required under this Act and the amendments made by this Act,
			 and
						(B)any information
			 reporting required under the Internal Revenue Code of 1986 that was not
			 required under such Code before January 1, 2001.
						(3)Matters
			 included
						(A)Computer
			 systemsThe impact assessment required under paragraph (1) shall
			 include an assessment of the computer program capabilities of the Internal
			 Revenue Service to match the information on tax returns with other information
			 reported to the Internal Revenue Service and to modify tax schedules to capture
			 the information to be matched. Such assessment shall address—
							(i)how effectively
			 the Internal Revenue Service has followed through and implemented data matching
			 systems for expanded information reporting,
							(ii)whether the
			 Internal Revenue Service needs to modify its computer systems so that
			 discrepancies between information collected through expanded information
			 reporting and information reported on tax returns can be identified, and
							(iii)whether
			 information on tax returns (and accompanying schedules) should be
			 modified.
							(B)RecommendationsThe
			 initial assessment shall include specific recommendations on—
							(i)how any current
			 efforts with respect to the matters assessed may be improved or expanded upon,
			 and
							(ii)any new,
			 additional efforts that should be made to improve, upgrade, or accelerate the
			 processing of the matters assessed.
							(4)ReportNot
			 later than December 31, 2013, the Secretary of the Treasury shall submit to
			 Congress a report on the assessment required under paragraph (1).
					(5)Use of
			 dataThe assessment under paragraph (1) and the report under
			 paragraph (4) shall, wherever possible, be based on empirical data,
			 agency-conducted tests, and quantitative evidence.
					(6)Adoption of
			 recommendationsNot later than 1 year after the report under
			 paragraph (4) is submitted, the Commissioner of Internal Revenue shall
			 implement any recommendations contained in such report which do not require
			 Congressional action and which can be implemented administratively.
					(b)Follow-Up
			 report
					(1)In
			 generalNot later than 3 years after the report under subsection
			 (a) is submitted, the Secretary of the Treasury shall submit to Congress a
			 follow-up report on the implementation of any recommendations included in the
			 report submitted under subsection (a)(4).
					(2)Matters
			 includedThe report submitted under paragraph (1) shall include
			 recommendations for new, additional proposals which were not included in the
			 report under subsection (a)(4) but which should be made to improve or upgrade
			 the resources, personnel, infrastructure, technology, and computer hardware and
			 software capacities of the Internal Revenue Service with respect to expanded
			 information reporting.
					IITax
			 payments by government contractors
			201.Application of continuous levy to tax
			 liabilities of certain Federal contractors
				(a)In
			 generalSection 6330(f) (relating to jeopardy and State refund
			 collection) is amended—
					(1)by striking
			 or at the end of paragraph (2),
					(2)by striking the
			 comma at the end of paragraph (3) and inserting ; or,
					(3)by inserting
			 after paragraph (3) the following new paragraph:
						
							(4)the Secretary has
				approved a levy, including a continuing levy under section 6331(h)(1), on any
				specified payment described in section
				6331(h)(3),
							,
				and
					(4)by striking the
			 heading and inserting Jeopardy, State refund, and collection from Federal vendor
			 payments.
					(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 issued after the date of the enactment of this Act.
				202.Continuous levy on
			 payments to Medicaid providers and suppliers
				(a)In
			 generalSection 6331(h)(2) (defining specified payment) is
			 amended by striking and at the end of subparagraph (B), by
			 striking the period at the end of subparagraph (C) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(D)any payment to
				any Medicaid provider or supplier under a State plan under title XIX of the
				Social Security
				Act.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 issued after December 31, 2011.
				203.Application of levy to payments to Federal
			 vendors relating to property
				(a)In generalSection 6331(h)(3) is amended by
			 striking goods or services and inserting property, goods,
			 or services.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to levies issued after the date of the enactment of
			 this Act.
				204.Authorization
			 for Financial Management Service retention of transaction fees from levied
			 amountsNotwithstanding any
			 other provision of law, the Financial Management Service may charge the
			 Internal Revenue Service, and the Internal Revenue Service may pay the
			 Financial Management Service, a fee sufficient to cover the full cost of
			 implementing a continuous levy program under subsection (h) of section 6331 of
			 the Internal Revenue Code of 1986. Any such fee shall be based on actual levies
			 made and shall be collected by the Financial Management Service by the
			 retention of a portion of amounts collected by levy pursuant to that
			 subsection. Amounts received by the Financial Management Service as fees under
			 that subsection shall be deposited into the account of the Department of the
			 Treasury under section 3711(g)(7) of title 31, United States Code, and shall be
			 collected and accounted for in accordance with the provisions of that
			 section.
			IIITaxpayer
			 fairness and protection
			301.Taxpayer
			 assistance and tax simplification report
				(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Commissioner
			 of the Internal Revenue Service, shall submit to Congress a report on taxpayer
			 assistance and tax simplification.
				(b)Matters
			 includedThe report required under subsection (a) shall be based
			 on examinations of tax policy and of tax compliance enforcement and shall
			 include the following:
					(1)An assessment of
			 the current and proposed efforts of the Internal Revenue Service with respect
			 to the simplification of tax forms, publications, and filing requirements for
			 individual taxpayers and for sole proprietor taxpayers, including additional,
			 plain-language guidance for taxpayers. Such assessment shall include specific
			 recommendations on—
						(A)how these or
			 additional efforts may be improved or expanded upon, including through paid
			 preparers and tax preparation software, and
						(B)requiring or
			 encouraging the Internal Revenue Service, to the maximum extent possible, to
			 test its forms and publications on actual taxpayers prior to
			 publication.
						(2)An assessment of
			 the current efforts of the Internal Revenue Service—
						(A)to reduce the
			 time between receipt of an electronically filed tax return and the issuance of
			 a refund, and
						(B)to reduce the
			 time between receipt of a manually filed tax return and the issuance of a
			 refund.
						(3)An assessment of
			 the efforts of the Internal Revenue Service to induce voluntary compliance by
			 individual taxpayers and sole proprietor taxpayers, with a particular focus on
			 current efforts to reduce administrative and compliance burdens. Such
			 assessment shall include specific recommendations on how voluntary compliance
			 may be improved or expanded upon, particularly in an environment where most
			 taxpayers use paid preparers or tax preparation software.
					(4)An assessment of
			 the current efforts of the Internal Revenue Service to improve taxpayer
			 service, including through outreach programs, taxpayer education, preparer
			 education, tax software industry coordination, and expanded availability of
			 online, Internet-based tax information and filing services offered by the
			 Internal Revenue Service. Such assessment shall include specific
			 recommendations on how these or additional efforts may be improved or expanded
			 upon.
					(5)An assessment of
			 the efficacy of previous Internal Revenue Service efforts with respect to
			 settlement initiatives, including the effect of such initiatives on improving
			 compliance and reducing current and future revenues lost due to tax evasion.
			 Such assessment shall include specific recommendations on how, or whether,
			 these or additional efforts may be improved or expanded upon.
					(6)An assessment of
			 the personnel, infrastructure, information technology, and capabilities of the
			 Internal Revenue Service with respect to ensuring and promoting taxpayer
			 service, encouraging voluntary compliance, enforcing involuntary
			 compliance.
					(c)Use of
			 dataThe report under subsection (a) shall, wherever possible, be
			 based on empirical data, agency-conducted tests, and quantitative
			 evidence.
				302.De minimis
			 apology payments pilot program
				(a)In
			 generalSection 7811(b) is amended by striking or
			 at the end of paragraph (1), by striking the period and inserting ,
			 or at the end of paragraph (2)(D), and adding at the end the following
			 new paragraph:
					
						(3)in the case of
				any order issued during 2011 or 2012, to make an apology payment under
				subsection
				(h).
						.
				(b)Apology
			 paymentSection 7811 is amended by adding at the end the
			 following new subsection:
					
						(h)Apology payment
				program
							(1)In
				generalA taxpayer assistance order may require the Secretary to
				provide an apology payment on behalf of the Internal Revenue Service to the
				taxpayer under this subsection in any case in which the National Taxpayer
				Advocate determines that any action or inaction by the Internal Revenue Service
				has caused excess expense or undue burden on a taxpayer.
							(2)Taxpayer
				limitationsIn the case of any apology payment required under
				this subsection to any taxpayer with respect to any taxable year—
								(A)such payment
				shall not be less than $100, and
								(B)such payment
				shall not exceed $1,000.
								(3)Aggregate
				yearly limitationThe amount of apology payments which the
				National Taxpayer Advocate may require to be paid for any fiscal year shall not
				exceed
				$250,000.
							.
				(c)ReportsClause
			 (ii) of section 7803(c)(2)(A) is amended by striking and at the
			 end of subclause (X), by redesignating subclause (XI) as subclause (XII), and
			 by inserting after subclause (X) the following new subclause:
					
						(XI)contain a
				summary of all Taxpayer Assistance Orders which require an apology payment
				under section 7811(h),
				and
						.
				(d)Exclusion of
			 apology payments from gross income
					(1)In
			 generalPart III of subchapter B of chapter 1 is amended by
			 inserting before section 140 the following new section:
						
							139F.Internal
				Revenue Service apology paymentsGross income shall not include any apology
				payment received by a taxpayer as a result of a Taxpayer Assistance Order
				described in section
				7811(h).
							.
					(2)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 is amended by inserting before the item relating to section 140 the
			 following new item:
						
							
								Sec. 139F. Internal Revenue Service apology
				payments.
							
							.
					(e)Effective
			 dates
					(1)In
			 generalThe amendments made by subsections (a) and (b) shall
			 apply to orders issued after December 31, 2010.
					(2)ReportsThe
			 amendments made by subsection (c) shall apply to reports required to be
			 submitted after December 31, 2010.
					(3)ExclusionThe
			 amendments made by subsection (d) shall apply to taxable years beginning after
			 December 31, 2010.
					(f)Study and
			 report on apology payments programNot later than December 31,
			 2013, the Secretary of the Treasury shall submit to Congress a report on the
			 apology payments program under the amendments made by this section. Such report
			 shall contain—
					(1)an evaluation
			 of—
						(A)the merits and
			 effects of such program on—
							(i)taxpayers who
			 received payments under section 7811(h), and
							(ii)the Internal
			 Revenue Service, and
							(B)the impact of the
			 program on all taxpayers and the public, and
						(2)recommendations
			 whether the program should be extended, and, if so, whether and how it should
			 be improved.
					IVClarification of
			 penalties and liabilities
			401.Increase in information return
			 penalties
				(a)Failure To file correct information
			 returns
					(1)In generalSubsections (a)(1), (b)(1)(A), and
			 (b)(2)(A) of section 6721 are each amended by striking $50 and
			 inserting $150.
					(2)Aggregate annual limitationSubsections (a)(1), (d)(1)(A), and
			 (e)(3)(A) of section 6721 are each amended by striking $250,000
			 and inserting $2,000,000.
					(b)Reduction where correction within 30
			 days
					(1)In generalSubparagraph (A) of
			 section
			 6721(b)(1) is amended by striking $15 and
			 inserting $45.
					(2)Aggregate annual limitationSubsections (b)(1)(B) and (d)(1)(B) of
			 section 6721 are each amended by striking $75,000 and inserting
			 $350,000.
					(c)Reduction where correction on or before
			 August 1
					(1)In generalSubparagraph (A) of
			 section
			 6721(b)(2) is amended by striking $30 and
			 inserting $90.
					(2)Aggregate annual limitationSubsections (b)(2)(B) and (d)(1)(C) of
			 section 6721 are each amended by striking $150,000 and inserting
			 $750,000.
					(d)Aggregate annual limitations for persons
			 with gross receipts of not more than $5,000,000
					(1)In
			 generalParagraph (1) of
			 section
			 6721(d) is amended—
						(A)by striking $100,000 in
			 subparagraph (A) and inserting $750,000,
						(B)by striking $25,000 in
			 subparagraph (B) and inserting $100,000, and
						(C)by striking $50,000 in
			 subparagraph (C) and inserting $300,000.
						(2)Technical
			 amendmentParagraph (1) of section 6721(d) is amended by striking
			 such taxable year and inserting such calendar
			 year.
					(e)Penalty in case of intentional
			 disregardParagraph (2) of
			 section
			 6721(e) is amended by striking $100 and
			 inserting $400.
				(f)Adjustment for inflationSection 6721 is amended by adding
			 at the end the following new subsection:
					
						(f)Adjustment for inflation
							(1)In generalIn the case of any calendar year beginning
				after 2012, each of the dollar amounts under subsections (a), (b), (d) (other
				than paragraph (2)(A) thereof), and (e) shall be increased by such dollar
				amount multiplied by the cost-of-living adjustment determined under section
				1(f)(3) determined by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
							(2)RoundingIf any amount adjusted under paragraph
				(1)—
								(A)is not less than $75,000 and is not a
				multiple of $500, such amount shall be rounded to the next lowest multiple of
				$500, and
								(B)is not described in subparagraph (A) and is
				not a multiple of $10, such amount shall be rounded to the next lowest multiple
				of
				$10.
								.
				(g)Other
			 information reporting requirementsSection 6723 is
			 amended—
					(1)by striking
			 $50 and inserting $150, and
					(2)by striking
			 $100,000 and inserting $750,000.
					(h)Failure To
			 furnish correct payee statementsSection 6722 of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						6722.Failure to
				furnish correct payee statements
							(a)Imposition of
				penalty
								(1)General
				ruleIn the case of each failure described in paragraph (2) by
				any person with respect to a payee statement, such person shall pay a penalty
				of $150 for each statement with respect to which such a failure occurs, but the
				total amount imposed on such person for all such failures during any calendar
				year shall not exceed $2,000,000.
								(2)Failures
				subject to penaltyFor purposes of paragraph (1), the failures
				described in this paragraph are—
									(A)any failure to
				furnish a payee statement on or before the date prescribed therefor to the
				person to whom such statement is required to be furnished, and
									(B)any failure to
				include all of the information required to be shown on a payee statement or the
				inclusion of incorrect information.
									(b)Reduction where
				correction in specified period
								(1)Correction
				within 30 daysIf any failure described in subsection (a)(2) is
				corrected on or before the day 30 days after the required filing date—
									(A)the penalty
				imposed by subsection (a) shall be $45 in lieu of $150, and
									(B)the total amount
				imposed on the person for all such failures during any calendar year which are
				so corrected shall not exceed $350,000.
									(2)Failures
				corrected on or before August 1If any failure described in
				subsection (a)(2) is corrected after the 30th day referred to in paragraph (1)
				but on or before August 1 of the calendar year in which the required filing
				date occurs—
									(A)the penalty
				imposed by subsection (a) shall be $90 in lieu of $150, and
									(B)the total amount
				imposed on the person for all such failures during the calendar year which are
				so corrected shall not exceed $750,000.
									(c)Exception for
				de minimis failures
								(1)In
				generalIf—
									(A)a payee statement
				is furnished to the person to whom such statement is required to be
				furnished,
									(B)there is a failure
				described in subsection (a)(2)(B) (determined after the application of section
				6724(a)) with respect to such statement, and
									(C)such failure is
				corrected on or before August 1 of the calendar year in which the required
				filing date occurs,
									for
				purposes of this section, such statement shall be treated as having been
				furnished with all of the correct required information.(2)LimitationThe
				number of payee statements to which paragraph (1) applies for any calendar year
				shall not exceed the greater of—
									(A)10, or
									(B)one-half of 1
				percent of the total number of payee statements required to be filed by the
				person during the calendar year.
									(d)Lower
				limitations for persons with gross receipts of not more than
				$5,000,000
								(1)In
				generalIf any person meets the gross receipts test of paragraph
				(2) with respect to any calendar year, with respect to failures during such
				calendar year—
									(A)subsection (a)(1)
				shall be applied by substituting $750,000 for
				$2,000,000,
									(B)subsection
				(b)(1)(B) shall be applied by substituting $100,000 for
				$350,000, and
									(C)subsection
				(b)(2)(B) shall be applied by substituting $300,000 for
				$750,000.
									(2)Gross receipts
				testA person meets the gross receipts test of this paragraph if
				such person meets the gross receipts test of section 6721(d)(2).
								(e)Penalty in case
				of intentional disregardIf 1 or more failures to which
				subsection (a) applies are due to intentional disregard of the requirement to
				furnish a payee statement (or the correct information reporting requirement),
				then, with respect to each such failure—
								(1)subsections (b),
				(c), and (d) shall not apply,
								(2)the penalty
				imposed under subsection (a)(1) shall be $400, or, if greater—
									(A)in the case of a
				payee statement other than a statement required under section 6045(b), 6041A(e)
				(in respect of a return required under section 6041A(b)), 6050H(d), 6050J(e),
				6050K(b), or 6050L(c), 10 percent of the aggregate amount of the items required
				to be reported correctly, or
									(B)in the case of a
				payee statement required under section 6045(b), 6050K(b), or 6050L(c), 5
				percent of the aggregate amount of the items required to be reported correctly,
				and
									(3)in the case of
				any penalty determined under paragraph (2)—
									(A)the $1,500,000
				limitation under subsection (a) shall not apply, and
									(B)such penalty
				shall not be taken into account in applying such limitation to penalties not
				determined under paragraph (2).
									(f)Adjustment for inflation
								(1)In generalFor each fifth calendar year beginning
				after 2012, each of the dollar amounts under subsections (a), (b), (d)(1), and
				(e) shall be increased by such dollar amount multiplied by the cost-of-living
				adjustment determined under section 1(f)(3) determined by substituting
				calendar year 2011 for calendar year 1992 in
				subparagraph (B) thereof.
								(2)RoundingIf any amount adjusted under paragraph
				(1)—
									(A)is not less than $75,000 and is not a
				multiple of $500, such amount shall be rounded to the next lowest multiple of
				$500, and
									(B)is not described in subparagraph (A) and is
				not a multiple of $10, such amount shall be rounded to the next lowest multiple
				of
				$10.
									.
				(i)Effective
			 DateThe amendments made by
			 this section shall apply with respect to information returns required to be
			 filed on or after January 1, 2011.
				402.Elimination of
			 restriction on offsetting refunds from former residents
				(a)In
			 generalSection 6402(e)
			 (relating to collection of past-due, legally enforceable State income tax
			 obligations) is amended by striking paragraph (2) and by redesignating
			 paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), and
			 (6), respectively.
				(b)Effective
			 dateThe amendments made by this section shall apply to refunds
			 payable for taxable years ending after the date of the enactment of this
			 Act.
				403.Study and
			 report on tax penalties
				(a)Study
					(1)In
			 generalThe Secretary of the Treasury, in consultation with the
			 Commissioner of the Internal Revenue Service, shall conduct an empirical study
			 to quantify the effect of penalties imposed under the Internal Revenue Code of
			 1986.
					(2)Matters
			 includedThe matters studied under paragraph (1) shall include
			 the following:
						(A)The deterrent
			 effect of providing additional, clearer, and advanced notice regarding the
			 potential penalties under the Internal Revenue Code of 1986 to—
							(i)taxpayers in
			 general, and
							(ii)taxpayers in
			 categories with higher noncompliance rates specifically.
							(B)The fairness of
			 such penalties with respect to horizontal equity, proportionality, and
			 procedure.
						(C)The comprehension
			 and understandability of such penalties among taxpayers.
						(D)The effectiveness
			 of such penalties, including the effect of such penalties on encouraging
			 voluntary compliance.
						(E)The ease of
			 administration of such penalties and the amount of discretion involved in
			 applying such penalties.
						(F)The authority to
			 abate such penalties if a taxpayer can demonstrate a reasonable cause.
						(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 of the Treasury shall submit to Congress a report on the results of the study
			 conducted under subsection (a), together with any recommendations for reforming
			 the penalties imposed under the Internal Revenue Code of 1986 based on such
			 study.
				(c)Use of
			 dataThe report and recommendations under subsection (b) shall,
			 wherever possible, be based on empirical data, agency-conducted tests, and
			 quantitative evidence.
				VUnderstanding the
			 tax gap
			501.Tax gap
			 strategy and reports
				(a)Comprehensive
			 strategy for reducing the tax gap
					(1)In
			 generalThe Secretary of the Treasury shall submit to Congress
			 comprehensive and detailed reports on a strategy for reducing the tax gap. Such
			 reports shall include—
						(A)a detailed
			 assessment of the major sources and causes of the tax gap, and
						(B)a goal for
			 reducing the tax gap and components of the tax gap.
						(2)Time for
			 submitting reports
						(A)Initial
			 reportThe first report required under paragraph (1) shall be
			 submitted not later than December 31, 2011.
						(B)Subsequent
			 reportsThe Secretary of the Treasury shall submit additional
			 reports under paragraph (1) not later than 5 years after the date on which the
			 most recent preceding report was submitted under paragraph (1).
						(3)Use of
			 dataAny report submitted under this subsection shall, wherever
			 possible, be based on empirical data, agency-conducted tests, and quantitative
			 evidence.
					(b)Annual tax gap
			 report
					(1)In
			 generalNot later than December 31 of each year beginning after
			 2011, the Secretary of the Treasury shall submit to Congress a report on the
			 most recent estimates of the tax gap.
					(2)Matters
			 includedThe report submitted under paragraph (1) shall
			 include—
						(A)an update on any
			 studies and pilot projects of the Internal Revenue Service associated with
			 specific areas of the tax gap,
						(B)an assessment of
			 how the Internal Revenue Service has aligned its enforcement and compliance
			 efforts with the goals and recommendations set forth in the most recent report
			 submitted under subsection (a),
						(C)a detailed
			 assessment of how effectively the Internal Revenue Service is making full use
			 of the collected information to determine the causes of, and potential
			 solutions for, the tax gap,
						(D)a detailed
			 assessment of the benefits gained from the tax gap estimation and analysis
			 efforts, including service and enforcement improvements, regulatory changes,
			 and statutory changes resulting from those efforts, and
						(E)an update and
			 detailed assessment of examination initiatives of the Internal Revenue Service,
			 including information sharing between the Internal Revenue Service and State
			 revenue agencies.
						(c)Tax
			 gapFor purposes of this section, the term tax gap
			 means, with respect to any tax year, the difference between—
					(1)the amount of
			 taxes owed by taxpayers under the Internal Revenue Code of 1986 for such tax
			 year, and
					(2)the amount of
			 revenue paid voluntarily and timely by taxpayers under such Code for such tax
			 year.
					502.Studies on the
			 impact of tax gap legislation
				(a)Study of return
			 on investment
					(1)Matters
			 studied
						(A)In
			 generalThe Secretary of the Treasury shall conduct a study
			 on—
							(i)the
			 revenue increases, and
							(ii)the
			 costs,
							with
			 respect to tax gap legislation.(B)Tax gap
			 legislationFor purposes of this section, the term tax gap
			 legislation means the provisions of, and amendments made by—
							(i)this Act,
							(ii)section 403 of
			 the Energy Improvement and Extension Act of 2008 (relating to broker reporting
			 of customer's basis in securities transactions),
							(iii)section 3091 of
			 the housing Assistance Tax Act of 2008 (relating to returns relating to
			 payments made in settlement of payment card and third party network
			 transactions), and
							(iv)such other Acts,
			 as determined appropriate by the Secretary of the Treasury.
							(2)Revenue
			 increasesThe revenue increases considered in the study conducted
			 under paragraph (1) shall include—
						(A)revenue collected
			 from enforcement efforts,
						(B)revenue increases
			 from voluntary compliance by taxpayers in response to tax gap legislation
			 (including cases in which the Internal Revenue Service has not yet effectively
			 or fully implemented a data matching system), and
						(C)any other revenue
			 savings, including administrative and other cost savings to the government and
			 to taxpayers.
						(3)CostsThe
			 costs considered in this study conducted under paragraph (1) shall
			 include—
						(A)administrative
			 and other costs of the Internal Revenue Service,
						(B)compliance costs
			 to taxpayers, and
						(C)compliance costs
			 to any affected third parties, such as persons required to file information
			 returns.
						(b)Reports
					(1)Initial
			 report
						(A)In
			 generalNot later than 4 years after the date of the enactment of
			 this Act, the Secretary of the Treasury shall submit to Congress a report on
			 the matters studied under subsection (a).
						(B)Assessment with
			 respect to data limitationsThe report under subparagraph (A)
			 shall include—
							(i)an
			 assessment of the limitations of the Internal Revenue Service with respect to
			 the collection of data used to assess the matters studied under subsection (a),
			 and
							(ii)recommendations
			 regarding steps to overcome any such limitations.
							(2)Follow-up
			 report
						(A)In
			 generalNot later than 3 years after the date on which the report
			 under paragraph (1) is submitted, the Secretary of the Treasury shall submit to
			 Congress a follow-up report on the matters studied under subsection (a).
						(B)Assessment with
			 respect to implementation of recommendationsThe report under
			 subparagraph (A) shall include an assessment on the implementation of the
			 recommendations included in the report submitted under paragraph (1).
						503.Reports on
			 worker misclassification
				(a)In
			 generalThe Secretary of the
			 Treasury shall submit to Congress reports on worker misclassification.
				(b)Matters
			 includedSuch reports shall
			 include the following:
					(1)Information on the
			 number and type of enforcement actions against, and examinations of, employers
			 who have misclassified workers.
					(2)Relief obtained as
			 a result of such actions against, and examinations of, employers who have
			 misclassified workers.
					(3)An assessment
			 of—
						(A)the level of
			 awareness of firms and workers about the ability to file for a determination of
			 worker classification made by the Internal Revenue Service, and
						(B)any deterrent to
			 filing for such a determination, including the fear of potential adverse
			 responses or retaliation from a firm.
						(4)An overall
			 estimate of the number of employers misclassifying workers, the number of
			 workers affected, and the industries involved.
					(5)The estimated
			 impact of such misclassification on the Federal tax system.
					(6)Information for improving compliance with
			 worker classification laws and guidelines, reducing the portion of the tax gap
			 allocable to this type of misreporting, and other relevant
			 recommendations.
					(c)Time for
			 submitting reports
					(1)Initial
			 reportThe first report required under subsection (a) shall be
			 submitted not later than 3 years after the date of the enactment of this
			 Act.
					(2)Subsequent
			 reportsThe Secretary of the Treasury shall submit additional
			 reports under paragraph (1) not later than 5 years after the date on which the
			 most recent preceding report was submitted under paragraph (1).
					
